Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-17, 19-24 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear whether or not the limitation “at least one insert chamber” is referring to the same “at least one insert chamber recited in claim 1, upon which claim 3 depends. 
Claim 6 recites the limitation "the check valve ball".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the inlet and external threads".  There is insufficient antecedent basis for this limitation in the claim.
Claims 29 and 30 recite the limitation "the touch screen".  There is insufficient antecedent basis for this limitation in the claims.
Claims 4, 5, 7-10, 12-17, 19-24 and 28 are rejected as being dependent upon an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 11, 18 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor USPA 2012/0266883 A1.
Regarding claim 1, Taylor discloses an oxygen generation device (Abstract) comprising: a compressed air supply device providing a compressed air (paragraph 12); a housing (figures: 20 and 31) having at least one insert chamber (figure 3: area surrounding 21) and an air outlet port (figure 2: outlet “to patient”); and at least one media insert containing a nitrogen absorbing media and having an inlet and an outlet (figure 3: media insert 21; paragraph 49), the at least one media insert is located in the at least one insert chamber of the housing (figure 3), the outlet of the at least one media insert communicating with the air outlet port of the housing (figure 2; paragraph 49: the outlet 212 ultimately communicates with the outlet of the housing 20), the inlet of the at least one media insert selectively receiving the compressed air from compressed air supply device (figure 2; paragraphs 43 and 49), the compressed air flows through the nitrogen absorbing media (paragraph 43), and the compressed air exits the outlet of the at least one media insert as an oxygen enriched air and is released through the air outlet port of the housing (paragraph 43). 
Regarding claim 2, Taylor discloses that an air flow through the nitrogen absorbing media is adjustable between a nitrogen absorbing air pressure and a nitrogen releasing air pressure, the nitrogen absorbing air pressure is an air pressure that is greater than an air pressure of the nitrogen releasing air pressure, wherein, when the nitrogen absorbing media is subjected to the nitrogen absorbing air 
Regarding claim 3, Taylor discloses that the housing has an upper housing (figure 3: top of housing 20 that interfaces with insert 21), a lower housing (figure 3: 31), at least one housing body located between and connected to the upper housing and the lower housing (figure 3: main body 20), and at least one insert chamber (figure 3: area surrounding inserts 21); the at least one insert chamber has at least one first end opening located in the upper housing (figure 3: part of housing that interfaces with top of insert 21), a hollow interior located in the at least one housing body (figure 3: surrounding 21), and at least one second end opening located in the lower housing (figure 3: are that interfaces with bottom of 21). 
Regarding claim 4, Taylor discloses that the least one insert chamber includes a first insert chamber and a second insert chamber, the at least one housing body includes a first housing body and a second housing body, the at least one first end opening of the upper housing includes two first end openings; the at least one second end opening of the lower housing includes two second end openings; wherein the first insert chamber is defined by a first corresponding one of the two first end openings of the upper housing, a hollow interior of the first housing body, and a first corresponding one of the two second end openings of the lower housing; wherein the second insert chamber is defined by a second corresponding one of the two first end openings of the upper housing, a hollow interior of the second housing body, and a second corresponding one of the two second end openings of the lower housing; and wherein the at least one media insert includes a first media insert and a second media insert, the first media insert is located in the first insert chamber, and the second media insert is located in the second insert chamber (figure 3 depicts that there are two media inserts, one on both sides of the housing). 
Regarding claim 10, Taylor discloses that at least one first end opening of the at least one insert chamber of the housing has internal threads and the at least one media insert has external threads, the at least one media insert being threadedly connected to the at least one insert chamber (paragraphs 20 and 23; figure 12). 
Regarding claim 11, Taylor discloses that the inlet and external threads of the at least one media insert are located on a first end thereof and the outlet of the at least one media insert is located on a second end thereof (figures 2 and 3: inlet at top and outlet at bottom of 21). 
Regarding claim 18, Taylor discloses that the at least one media insert has at least one screen located in a position to prevent the nitrogen absorbing media from being released (paragraph 49: porous frits 21d), the position of the at least one screen is selected from a group of positions consisting of an interior of a connector end of the media insert, an interior of an exit end of the media insert, and a combination thereof (figure 5). 
Regarding claims 25 and 26, Taylor discloses that the compressed air provided by the compressed air supply device to the at least one media insert has a pressure in the range of 15-25 psi, or 20 psi (paragraph 6: 1.2 – 2.5 atm = 18-36 psi). 
Regarding claim 27, Taylor discloses that the compressed air supply device is selected from a group consisting of an air compressor, an air tank, and an air supply system (paragraph 12: compressor). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor USPA 2012/0266883 A1.
Taylor is relied upon as above.
Regarding claim 12, Taylor discloses the use of tabs to retain the absorber inserts, but does not expressly disclose a pair of tabs located on the first end thereof. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize two tabs instead of one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI-B). 
Regarding claim 13, Taylor discloses a pneumatic valve system having an air inlet port (paragraph 12), a first air outlet port (paragraph 12: outlet ports), a second air outlet port (paragraph 12: outlet ports), the first air outlet port is connected to the inlet of the first media insert, the second air outlet port is connected to the inlet of the second media insert (figure 2), the air inlet port receives the compressed air from the compressed air supply device and alternatingly provides the compressed air to one of the first air outlet port and the second air outlet port, wherein the pneumatic valve system alternatingly provides the compressed air to one of the first media insert and the second media insert (paragraph 49: pressure cycling that is typical with a PSA system). 
Taylor does not explicitly disclose a power plug, but does disclose a charging system (paragraph 7). It would have been obvious to one having ordinary skill in the art to include a power plug, in order to charge the battery, as is well-known in the art. MPEP 2144.03 (A-E). 
Regarding claim 19, Taylor discloses that the housing is made as an integral component with the upper housing, the lower housing, and the at least one housing body being formed as a single piece. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the housing integral, since it has been held that forming in one piece an article which 
Regarding claims 23-24, the pneumatic valve system of Taylor is capable of providing the compressed air to the first media insert for the oscillation rate and alternatingly providing the compressed air to the second media insert for an oscillation rate of 5-60 seconds. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 

Claims 14-16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor USPA 2012/0266883 A1 in view of Whitley USPA 2007/0137487 A1.
Taylor is relied upon as above.
Regarding claim 14, Taylor discloses controlling the compressed air supply device and the pneumatic valve system to regulate an oscillation rate for compressed air to alternatingly flow to one of the first air outlet port and the second air outlet port, the oscillation rate is a predetermined period of time (paragraph 49: pressure cycling that is typical with a PSA system). Taylor does not explicitly disclose a printed circuit board to do this controlling. However, it is well-known in the art to control such a system with a printed circuit board (see Whitley paragraph 82). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Taylor to include a printed circuit board that controls the various components, as generally taught by Whitley, since such a control means is well-known in the art. MPEP 2144.03 (A-E). 
Regarding claim 15, Taylor an air cooling coil connected between the compressed air supply device and the at least one media insert, and a fan electrically connected to the printed circuit board and positioned adjacent to the air cooling coil to move air across the air cooling coil. Whitley discloses the use of a cooling coil between the compressed air outlet and the media, with a fan positioned adjacent to the air cooling coil to move air across the air cooling coil (paragraph 23). It would have been 
Regarding claim 16, Taylor does not explicitly disclose an on-off switch electrically connected to the circuit board to selectively engage and disengage a power supply to the circuit board. Whitley discloses an on-off switch electrically connected to the circuit board to selectively engage and disengage a power supply to the circuit board (paragraph 82). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Taylor to include an on-off switch electrically connected to the circuit board to selectively engage and disengage a power supply to the circuit board, as disclosed by Whitley, for the purpose of allowing a user an easy way to turn off the apparatus. 
Regarding claims 21 and 22, Taylor discloses a pneumatic valve system receiving an air supply from the compressed air supply device (paragraph 12), the pneumatic valve system alternatingly provides the compressed air to one of the first media insert and the second media insert (paragraph 12); wherein the components are in a portable case (see figures). Taylor does not explicitly disclose a printed circuit board electrically connected to and controlling the compressed air supply device and the pneumatic valve system. Taylor does not explicitly disclose a printed circuit board to do this controlling. However, it is well-known in the art to control such a system with a printed circuit board (see Whitley paragraph 82). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Taylor to include a printed circuit board that controls the various . 

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor USPA 2012/0266883 A1, in view of Whitley USPA 2007/0137487 A1, in further view of Whitcher USPN 9,321,001 B2.
Taylor in view of Whitley is relied upon as above.
Regarding claims 28-30, Taylor does not explicitly disclose a touch screen connected to the printed circuit board, the circuit board use data input into the touch screen to control the oxygen generation device, wherein the touch screen displays a variety of information selected from a group consisting of an on status and/or an off status of the oxygen generation device, a temperature of water in a storage tank, a temperature of a fill water located in a fill tank, an operation mode of the oxygen generation device, an operation level of the oxygen generation device, an amount of the water contained in the storage tank, an air temperature, an amount of the aquatic life located in the water contained in the storage tank, a net run time of the oxygen generation device, a number of hours the at least one media insert has been in operation, and any combination thereof, or wherein data is input into the touch screen, the date input into the touch screen is selected from a group consisting of an on status of the oxygen generation device, an off status of the oxygen generation device, an operation mode and level of the oxygen generation device, an amount of water contained in a storage tank, an amount of aquatic life located in the water contained in the storage tank, a temperature of the water in the storage tank, a temperature of a fill water located in a fill tank, an oscillation rate of the pneumatic valve system, a reset for the net run timer counting feature, and a combination thereof. Whitcher discloses the use of a touch screen display for use with a portable oxygen concentrator to allow a user to see and input data (see Whitcher column 13, lines 41-54). It would have been obvious to one having ordinary skill in the art . 

Allowable Subject Matter
If the 112 2nd paragraph rejections are overcome, claims 5-9, 17 and 20 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or make obvious claims 5 and 20. It is noted that claim 6 is assumed to have meant to depend from claim 5, which would provide antecedent basis for “the check valve ball”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776